Exhibit 99 First Acceptance Corporation Reports Operating Results for the Quarter and Year Ended December31, 2016 NASHVILLE, TN, March 14, 2017 – First Acceptance Corporation (NYSE: FAC) today reported its financial results for the quarter and year ended December31, 2016. Operating Results Revenues for the three months ended December 31, 2016 decreased 1% to $87.8 million from $88.5 million in the same period in the prior year. Revenues for the year ended December 31, 2016 increased 17% to $389.6 million from $331.9 million in the same period in the prior year.
